            Case 1:19-cv-01454-AWI-BAM Document 67 Filed 02/17/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
                                                         Case No. 1:19-cv-01454-AWI-BAM
 7   PATRICK WARNSHUIS,
                                                         ORDER FOR EXTENSION OF TIME TO
 8                  Plaintiff,                           FILE DISPOSITIVE DOCUMENTS
 9          vs.                                          (Doc. No. 66.)
10   AMAZON.COM, INC.; AMAZON
     SERVICES, LLC; VALEANT
11   PHARMACEUTICALS NORTH AMERICA,
     LLC; PRODUCT QUEST
12   MANDUFACTURING, LLC; BAUSCH
     HEALTH US, LLC; and DOES 1 to 5,
13   inclusive,
14
                    Defendants.
15
            On December 20, 2020, Plaintiff Patrick Warnshuis notified the Court that the parties had
16
     reached a settlement. (Doc. No. 63.) On January 4, 2021, the Court ordered Plaintiff to file
17
     appropriate papers to dismiss or conclude this action no later than February 16, 2021. (Doc. No.
18
     64.) On February 12, 2021, Plaintiff filed this request for Continuance of Dismissal Deadline to
19
20   allow time to finalize settlement. (Doc. No. 66.)

21          Pursuant to Plaintiff’s request, and good cause appearing, the Court HEREBY GRANTS

22   the request. The Plaintiff shall file the appropriate papers to dismiss or conclude this action no

23   later than March 19, 2021.

24
     IT IS SO ORDERED.
25
26      Dated:     February 16, 2021                           /s/ Barbara    A. McAuliffe            _
27                                                       UNITED STATES MAGISTRATE JUDGE

28



                                                   1
